PER CURIAM.
Lucyna Stelmach, the appellant, pled guilty to violating the terms of her probation and was sentenced to twenty-five months incarceration. On appeal, Stel-mach seeks relief from the consequences of her plea, arguing that she was provided ineffective assistance of counsel at the VOP proceeding, that the trial court failed to conduct an adequate plea colloquy, and that her sentencing scoresheet contained errors. Florida Rule of Appellate Procedure 9.140(b) (2)(A)(ii) limits appeals following the entry of a plea to (1) the court’s lack of subject matter jurisdiction; (2) a violation of the plea agreement, if preserved by motion to withdraw plea; (3) an involuntary plea, if preserved by motion to withdraw plea; and (4) sentencing errors, if preserved. Stelmach neither filed a motion to withdraw her plea nor preserved any alleged errors in her sentence. Consequently, we affirm Stelmach’s conviction and sentence without prejudice to her right to seek any available post-conviction relief.
POLEN, C.J., STONE and STEVENSON, JJ., concur.